 

 

Case 3:20-cv-00164 Document 1-2 Filed on 05/18/20 in TXSD Page 1 of 1

 

@ Moy 2 amo

 

 

United States Districk Court

United States Courts

 

 

_Atkat David 3S Beadley, Cleck Southern Bist ict of Texas
Loi Rosenberg, St. MAY 18 999
_Calyeston, TX 771550 David J, Bradley, Clerk of Cou

 

a

 

-RE\ Enclosed Emergency Request foc Leove +o File Without.
Exhaustion +o Avoid Trreparable Hacm _

 

 

Deor Mr Bradley ‘
__Enclosed please find my Emergency Request for Leave to File
e Without Exhaustion to Avoid Tecegarable acm, Things inside the
Texas prison system ace. ouch worse than TCT officials ace
_Jeading the publicto believe. Since the Court retains its
_Araditonal_equitable discretion +0 grant temporary reliek te
_moainkoia the status quo pending exhaustion Tam requesting,
Ane Courts pecmission+to Fle pending administcative remedy
—exhaustion. will you please File this and bring it te the
_immedtate atkenkton of Sudge Brown TT would also appreci-_
ake a. copy of Mnis Tiling with a date Stamp.
Thank jou For your Hime and attention to this matter

 

 

 

 

Sincerely,

6 — Pebdoner, Ho Se.
_ Dustin Mitchell

 

 

 

 
